Citation Nr: 1519094	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The appellant served in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) from October 1968 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant requested a hearing before the Board at the RO in his June 2010 substantive appeal, but the record reflects that he cancelled his request.  See September 2011 and August 2014 written submissions.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the appeal.

The Veteran submitted a motion to advance his case on the Board's docket.  In light of this motion and the evidence showing financial hardship, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly pension and nonservice-connected pension, as well as additional service connection claims and a request to reopen a previously denied service connection claim have been raised by the record; however, it appears that these issues remain pending with the Agency of Original Jurisdiction (AOJ).  See September 2013 rating decision narrative (decision on these claims with notation that RO would request certain private treatment records) and codesheet (indicating rating decision provisional based on development pending at that time; nonservice-connected pension issue to be separately addressed).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claims.

The appellant has contended that his current pulmonary problems are a result of his exposure to asbestos while working in various armories during drill periods with his Reserve unit.  On remand, the AOJ should ensure that the appellant's complete service personnel records have been obtained, as they may be relevant to this claim.  Given the nature of the appellant's contentions in this case, the AOJ will also have an opportunity on remand to ensure that the record includes verification of all relevant periods of the appellant's Reserve service.

In addition, it is unclear from the record if the AOJ made an attempt to verify the appellant's claimed in-service asbestos exposure based on the information he has provided, or if the AOJ otherwise determined that such efforts would be futile.  The AOJ should make additional efforts in this regard prior to final adjudication of the pulmonary disorder claim.  See VA Adjudication Procedures Manual (M21-1), IV.ii.2.C.9; VAOPGCPREC 4-2000 (April 13, 2000).

In regard to the medical evidence, it appears that the appellant requested that VA obtain certain private records based on an authorization form received in September 2013.  While some records from this provider are already associated with the claims file, it does not appear that the AOJ acted on this request, and records for some of the dates provided in this authorization form are not of record.  On remand, the appellant will have an opportunity to provide a current authorization form.  

Finally, as a decision on the service connection claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that the appellant's complete service personnel records have been obtained and associated with the claims file.

It is noted that the claims file contains copies of service personnel records received in response to the RO's request in the initial development of the appellant's claim (see December 2007 3101 printout with January 2008 service records in VBMS); however, it is unclear if these records constitute the entire service personnel file.

2.  The AOJ should review the appellant's service personnel records contained in the claims file, including the record of assignments (with January 2008 service records) and February 2001 point sheet memorandum (July 2012 VBMS entry) to ensure that all relevant periods of his Reserve service have been verified.

If necessary, the AOJ should contact the National Personnel Records Center, the Records Management Center, the appellant's unit(s), or any other appropriate entity, to verify the dates of his military service in the United States Army Reserve, to include the dates for each period of active duty for training and inactive duty for training that he attended, as well as all periods of active duty.

The AOJ should summarize the findings and include a copy of the summary in the claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed pulmonary disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the September 2013 authorization form (VA Form 21-4142) for Dr. D.P. (initials used to protect privacy) appears to have expired, and the appellant will need to provide another authorization form if he would like VA to attempt to obtain any additional private treatment records.

4.  After completing the above actions, the AOJ should contact the service department or any other appropriate entity to attempt to verify the appellant's alleged asbestos exposure while working in armories in Illinois and Utah during his drill periods with his Reserve unit.  See, e.g., April 2008 claim; May 2008 written statement; June 2010 substantive appeal with attachments.  The AOJ should include the appellant's confirmed assignments, his dates of verified Reserve service, his military occupational specialty, and any relevant service records as part of this request, as appropriate.

All attempts and responses should be documented in the claims file.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination, as well as additional development for the TDIU claim, as appropriate.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

